United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 21, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-11101
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

SAMMY CHAVEZ,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 1:03-CR-22-ALL-C
                        --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.


PER CURIAM:*

     The Federal Public Defender appointed to represent Sammy

Chavez has filed a motion to withdraw and a brief pursuant to

Anders v. California, 386 U.S. 738, 744 (1967).    Chavez has not

filed a response to counsel’s Anders brief.    Our independent

review of the brief and the record discloses no nonfrivolous

issue.   Accordingly, the motion for leave to withdraw is GRANTED,




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-11101
                                -2-

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.